Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 8KS


                                                                                          Aug 5, 2021


                             UN ITED STA TES D ISTR ICT C OU RT
                             SOU TH ERN D ISTRICT OF FLO RIDA
                   21-20415-CR-KING/BECERRA
                       CA SE N O .
                                         18U.S.C.j1343
                                         18U.S.C.j982(a)(2)

  UM TED STATES O F AM ERICA

  VS.

  W ILLIE CURR Y ,

        Defendant.
                                        /


                                         G FO RM ATIO N

         TheA cting United St tesAttorney chargesthat:

                                  G ENER AL ALLEGA TIO NS

         A ta11tim es m aterialto thisInform ation:

               The United StatesSmallBusinessAdministration ((6SBA'')wasan agency ofthe
  executivebranch oftheG overnm entoftheU nited States.The m ission ofthe SBA w asto m aintain

  and strengthen the nation's econom y by enabling the establishm ent and viability of sm all

  businesses and by assisting in the econom ic recovery ofcom m unitiesafter disasters.

               TheCoronavirusAid,Relief,andEconomicSecurityIECCA1tES''IActwasafederal
  1aw enacted in oraround M arch 2020 and designed to provide em ergency financialassistance to

  the m illions ofA m ericans who w ere suffering the econom ic effects caused by the COVID-19

  pandem ic. The CARES A ct authorized and provided funding to the SBA to provide Econom ic


                                                  l
Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 8




  InjuryDisasterLoansC&E1DLs'')to eligiblesmallbusinesses,includingsoleproprietorshipsand
  independent contractors, experiencing substantial financial disruptions due to the COV 1D-19

  pandem icto allow them to m eetfinancialobligationsand operating expensesthatcould havebeen

  m ethad thedisasternotoccurred.

         3.    ln orderto obtain a COV lD -19 ED L,a qualifying for-profitbusinessw asrequired

  to subm itan EIDL application to the SBA and provide inform ation aboutits operations,such as

  the num ber of em ployees,gross revenues,and the costof goods sold for the lz-m onth period

  preceding January31,2020.Theapplicantalsowasrequiredtocertify underpenalty ofperjury
  thatalltheinform ation in the application wastrue and correct.

         4.    EIDL applications w ere subm itted directly to and processed by the SBA . The

  am ountofthe loan approved was determ ined based,in part,on the infonnation provided in the

  application concetming the num ber of employees,gross revenues,and costof goods sold.A ny

  EIDL fundsw ere issued directly by theUnited Statesgovernm entto the applicant'sbank account.

               DefendantW ILLIE CURR Y w as a residentofM iam i-D ade County,Florida,w ho

  w asem ployed full-tim e by M iam i-D ade County as aN etwork M anager.

         6.    FinancialInstitution 1 was a creditunion based in Florida.

                                            CO UNT I
                                           W ire Fraud
                                        (18U.S.C.j1343)
                Paragraphs 1 through 6 ofthe GeneralA llegations section ofthis lnform ation are

  re-alleged and incorporated by reference asthrough fully setforth herein.

         2.     From on oraboutJune 24,2020,and continuing through on oraboutD ecem ber 15,
Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 8




  2020,in M iam i-D ade County,in the Southem D istrictofFlorida,and elsewhere,the defendant,

                                        W ILLIE CURR Y,

  did know ingly,and w ith the intentto defraud,devise,and intend to devise,a schem e and artifk e

  to defraud, and to obtain m oney and property by m eans of m aterially false and fraudulent

  pretenses, representations, and prom ises, know ing that the pretenses, representations, and

  prom isesw ere false and fraudulentwhen m ade,and,forthepurpose ofexecuting the schem e and

  artifice,did know ingly transm itand cause to be transm itted,by m eans ofw ire com m unication in

  interstate and foreign com m erce,certain w ritings,signs,signals,picturesand sounds,in violation

  ofTitle 18,United States Code,Section 1343.

                        PU RPO SE OF TH E SCH EM E A ND AR TIFICE

         3.      The purpose ofthe schem e and artifice w asfor W ILLIE CU RRY to unlawfully

  enrich him selfby subm itting a false and fraudulentEID L application to obtain loan proceedsfor

  hisow n use and benefit.

                                TH E SCH EM E AND A RTIFA CE

         The m annerand m eansby w hich W ILLIE CURR Y soughtto accom plish the purposeof

  the schem e and artifice included,am ong others,the follow ing:

         4.      W ILLIE CU RRY subm itled to the SBA ,via interstate w ire com m unications,an

  EID L application stating thathew asthe 100% ow nerofa soleproprietorship operating underthe

  nam e ç$W illCurry Com puters.'' In thatapplication,CUR RY falsely and fraudulently certified

  thatW illCurry Computerswasestablished on January l,2015. H e also falsely certified thatfor

  thetwelve(12)monthperiodpriortoJanuary31,2020,W illCurryComputershadgrossrevenues

                                                  3
I

    Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 8




      of$755,416 and acostofgoodssold of$170,664.
              5.     ln actuality, and as the defendant knew , the defendant established W ill Curry

       Computersin2020,andithadonlyminimalincomeandcostofgoodssoldduringthetwelve(12)
      period priorto January 31,2020. lnstead,throughout2019 and 2020,W ILLIE CURR Y w as a

      full-tim e em ployee ofM iam i-Dade County working as aN etwork M anagerand receiving a full-

      tim e salary from M iam i-D ade County.

              6.     A s a result of this false and fraudulentEID L application,the SBA disbursed a

       $10,000 advanceviaElectronicFundsTransferto Financiallnstitution 1intended fordepositto

      W ILLIE CURRY'S accountatFinancialInstitution 1,and subsequently disbursed $150,000 in
       loan proceeds via Electronic Funds Transfer to Financial Institution 1 intended for deposit to

       CURR Y 'S accountthere. These Electronic Funds Transfers involved the use of interstate wire

       com m unications.

                                                U SE O F W IRES

              7.     On or about the date specifed below , in the Southern D istrict of Florida,and

       elsewhere,W ILLIE CURRY ,forthe purpose of executing and in furtherance of the aforesaid

       schem e and artificeto defraud,and to obtain m oney and property by m eans ofm aterially false and

       fraudulentpretenses,representations,and prom ises,klzow ing thatthe pretenses,representations,

       and prom ises w ere false and fraudulent when m ade, did know ingly transm it and cause to be

      transm itted in interstateand foreign com m erce,by m eansofwire com m unication,certain w ritings,

       signs,signals,pictures,and sounds,as described below :




                                                       4
Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 5 of 8




   ; 7',
           CUI
            '
             .
              A T:                  s APPRUM
                                    .'       z
                                                     V AV .
                                             '.. ' '..,u; '... ...
                                      $.,x ; u
                                          .        ,.   '..
                                                                                        .n
                                                                                             't           DXSCRIPYION CtAF
                                                                                                        .' ..'*
                                                                                                              = . 2J 2' '':' .       .
                                                                                                                                                          .     :
                                                                                                                                     ' s.. .'' .. .' i,'- 'g. -..       ..
           7' ê. t:- -                  '-    ''                                                                                  a . L't..- ... .--. :' .
        . .. -- -.. . ,.-..
   ..3t .                     .   :).
                                    '',
                                      .
                                     ..
                                       .'               -
                                              .-. .. - . .  .2!
                                                          1-1 ik.
                                                                '
                                                                !
                                                                IE
                                                                 --
                                                                 .-Ik
                                                                    !
                                                                    $'
                                                                     .'
                                                                      .
                                                                       :è . '   .
                                                                                    '        .
                                                                                             .
                                                                                                    .
                                                                                                         - :.:.' ..
                                                                                                                  .
                                                                                                                . . '
                                                                                                                    )  -
                                                                                                                            .
                                                                                                                             -,.. .                         -..     .   .


                1                             Jtm e 24,2020                                  Eleckonic trnnqm ission of atkEm L application
                                                                                             containing false inform ation about the p'oss
                                                                                             revenues and cost of goods sold of W ill Curt'y
                                                                                             Com puters,causing aw iretransm ission 9om the
                                                                                             Southel'n D ishict of Flolida to outside of the
                                                                                             StateofFlorida

                Jn violation ofTitle 18,United States Code,Sections 1343 and 2.

                                                               FOR FEITUR E ALLEGA TION S

                1.       The allegationsofthis lndicM entare hereby re-alleged and by thisreference fully

  illcolporatedherein forthepurpose ofallegz g forfeitureto theUnited StatesofAm ericaofcertain

  property in which the defendant,W K LIE CU RRY ,hasan Z terest.

                2.       Upon conviction of a violation ofTitle 18,United States Code,Section 1343,as

  alleged i!lthisIlldice entathe defendnnt,W ILLIE CUR RY ,shallforfeitto theUnited Statesany

  property constituting,orderived from ,proceedsobtained,directly orindirectly,asa resultofsuch

  violafon,pursuanttoTitle18,UnitedStatesCode,Section982(a)(2)(A).
                Al1pursuanttoTitle18,UnitedStatesCode,Section982(a)(2)(A),andtheprocedtlresset
  foz'th in Title 21,U nited StatesCode,Section 853,asincorporated by Title 18,U tzited StatesCode,

   Section98209(1).



                                                                                Q, A
                                                                                   Juc m() o'I
                                                                                             xTl
                                                                                               EGso
                                                                                                  ue
                                                                                                   xzrvs
                                                                                                      ssAzwouxsv

                                                                                        ED W ARD N .STA >
                                                                                        A SSISTAN T U NU ED STATES A TTORNEY
                                                                                           5
   Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 6 of 8
                                            IJM TED STATESDISTRICT CO IJRT
                                            SOU TH ERN DISTRICT OF FLO RIDA

  W     TED STATESO FW         W CA                      CA SE NO .

                                                         CERTIFICATE OF T RIAL ATTO RNEY*
  W illie Curry                                          Superseding Caselnformation:
                  Defendant.                 /
      CourtDivision:(SelectOne)                         Newdefendantts) I
                                                                        --IYes I--INo
   EZ Miami r-lKeyWest N FTL                            Numberofnewdefendants
   N WPB F-lFTP                                         Totalnumberofcotmts
         1.1havecarefully considered theallegationsoftheindictm ent,thenum berofdefendants,thenumberofproG ble
           witnessesandthelegalcom plexitiesofthelndictment/lnform ationattachedhereto.
         2.1am awarethattheinformation supplied onthisstatem entwillberelieduponby theJudgesofthisCoul'tin
           setting theircalendarsand scheduling criminaltrialsunderthem andateoftheSpeedy TrialAct,
           Title28 U.S.C.Section3161.
         3.Interpreter:(YesorNo) N0
           Listlanguageand/ordialect
         4.'
           Thiscasewilltake 0 daysforthepartiestotry.
         5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
              (Checkonlyone)                            (Checkonlyone)
          I 0to5days              Ed                   Petty             E7I
          11 6to10days            EqI                  Minor             EEI
          111 11to20days          g7I                  Misdemeanor       EEI
          IV 21to60days           I7q                  Felony            El
                                                                          z        -

          V 61daysandover         (7q1
         6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) N0
           Ifyes:Judge                                  CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           lfyes:M agistrateCase No.
           Related m iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) No
         7. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU.S.Attorney'sOffice priorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
         8. Doesthiscase originatefrom am atterpending in theNorthernRegion oftheU .S.Attorney'sOfticepriorto
           August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
         9.Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                      Edw ard N .Stam m
                                                                      AssistantUnited States Attorney
                                                                      FLA BarNo.       373826
'penaltySheetts)attachal                                                                                REV 3/19/21
Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 7 of 8




                           UM TED STATES DISTRICT C OIJR T
                           SO UTH ERN DISTR IC T O F FLO RIDA

                                     PEN ALTY SH EET

  D efendant'sN am e:W illie Currv

  CaseN o:

  Count 1

  W ire Fraud

   18U.S.C.$1343

  M ax.Penalty:Twenty yearsimprisonment;fiveyearssupervisedrelease;$250,000fine
   Case 1:21-cr-20415-JLK Document 1 Entered on FLSD Docket 08/05/2021 Page 8 of 8


AO 455(Rev.01/09)Waiverofanlndictment

                                   U NITED STATES D ISTRICT COURT
                                                       forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica                   )
                             V.                          )     CaseNo.
                      l/l/illill()tlrrh/                 )
                                                         )
                                                         )
                                           W AIVER OF AN INDICTM ENT

       Iunderstandthat1havebeen accused ofoneorm oreoffensespunishableby imprisonmentformorethan one
year. Iw asadvised in open cotu'
                               tofmy rightsand thenature oftheproposed chargesagainstme.

        Aflerreceiving thisadvice,1waivemy rightto prosecution by indictm entand consenttoprosecution by
information.



D ate:
                                                                                De#ndant'
                                                                                        ssignature



                                                                           Signatureofde#ndant'
                                                                                              sattorney

                                                                                 Rey Dorta,Esq.
                                                                          Printednameofdefendant'
                                                                                                sattorney




                                                                            Judge'
                                                                                 sprintednameand title
